     Case 2:21-cv-00606-WBS-CKD Document 34 Filed 07/23/21 Page 1 of 3


 1   BOUTIN JONES INC.
     Daniel S. Stouder SBN 226753
 2   Ian K. McGlone SBN 315201
     555 Capitol Mall, Suite 1500
 3   Sacramento, CA 95814-4603
     T: (916) 321-4444/F: (916) 441-7597
 4   dstouder@boutinjones.com
     ianmcglone@bointjones.com
 5
     Attorneys for Defendants STEVEN MAVIGLIO and BARBARA ANDRES
 6
     SUSANA ALCALA WOOD, City Attorney (SBN 156366)
 7   SEAN D. RICHMOND, Senior Deputy City Attorney (SBN 210138)
     srichmond@cityofsacramento.org
 8   CITY OF SACRAMENTO
     915 I Street, Room 4010
 9   Sacramento, CA 95814-2608
     Telephone: (916) 808-5346
10   Facsimile: (916) 808-7455
11   Attorneys for the CITY OF SACRAMENTO, JARED ROBINET, MARYNA STANOSIS,
     and NATHANIEL REASON
12
     STEVEN MARK KAMP (California State Bar Number 116817)
13   STEVEN KAMP LAW OFFICE, 22 Petrilli Circle, Sacramento, CA 95822
     Electronic Mail Address: steve.kamp@comcast.net
14   Telephone: (916) 501-1791 (cellular, voice/text)
15   Attorney for Plaintiff MS. PARVIN OLFATI
16

17                               UNITED STATES DISTRICT COURT
18                             EASTERN DISTRICT OF CALIFORNIA
19
20   Ms. PARVIN OLFATI,                              Case No.: 2:21-cv-00606-WBS-CKD
21                         Plaintiff,                  STIPULATION AND ORDER TO
                                                       CONTINUE SCHEDULING
22           vs.                                       CONFERENCE
23   CITY OF SACRAMENTO, et al.
24                         Defendants.
25

26           IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and

27   Defendants by and through their designated counsel, that:

28
                                                      1
                                STIPULATION AND [ORDER]
     1176249.2
     Case 2:21-cv-00606-WBS-CKD Document 34 Filed 07/23/21 Page 2 of 3


 1           WHEREAS, on April 2, 2021, Plaintiff filed her Complaint. (Docket No. 1.)

 2           WHEREAS, on May 3, 2021, Defendant Steven Maviglio filed a Motion to Dismiss and a

 3   Special Motion to Strike. (Docket No. 12.)

 4           WHEREAS, on May 17, 2021, Plaintiff filed her First Amended Complaint. (Docket No.

 5   17.)

 6           WHEREAS, on June 1, 2021, Defendants filed Motions to Dismiss and a Special Motion to

 7   Strike. (Docket No. 21 and 22.)

 8           WHEREAS, on June 30, 2021, the Court granted the Motions to Dismiss, and Granted

 9   Plaintiff leave to file a Second Amended Complaint. (Docket No. 29).
10           WHEREAS, on July 20, 2021, Plaintiff filed the Second Amended Complaint. (Docket No.

11   32).

12           WHEREAS, the pleadings are not set in this matter because Defendants have until August 3,

13   2021 to respond to the Second Amended Complaint, pursuant to Fed. R. Civ. P. 15(a)(3);

14           WHEREAS, a Scheduling Conference is set for August 2, 2021 at 1:30 PM (Docket No. 3);

15           WHEREAS, the parties met and conferred and agreed that a Scheduling Conference is

16   premature and agreed to continue the Scheduling Conference to September 27, 2021 at 1:30 pm.

17           IT IS SO STIPULATED.

18
     DATED: July 21, 2021                                BOUTIN JONES INC,
19
                                                         By:    /s/Daniel S. Stouder
20                                                                Daniel S. Stouder
                                                                  Ian McGlone
21                                                       Attorneys for Defendants Steven Maviglio and
                                                         Barbara Andres
22
     DATED: July 21, 2021
23                                                       By:    /s/Sean D. Richmond
                                                                  Sean D. Richmond
24                                                       Attorneys for City of Sacramento, Jared
                                                         Robinet, Maryna Stanosis and Nathanial
25                                                       Reason
26   DATED: July 21, 2021
                                                         By:    /s/Steven M. Kamp
27                                                              Steven M. Kamp
                                                                Attorney for Plaintiff
28
                                                     2
                                STIPULATION AND [ORDER]
     1176249.2
     Case 2:21-cv-00606-WBS-CKD Document 34 Filed 07/23/21 Page 3 of 3


 1
             IT IS SO ORDERED:
 2

 3           The Scheduling Conference is continued to September 27, 2021 at 1:30 pm. A joint status

 4   report shall be filed no later than September 13, 2021.

 5   Dated: July 22, 2021
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      3
                                STIPULATION AND [ORDER]
     1176249.2
